Citation Nr: 0017866	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals, shell 
fragment wound (SFW) right lower leg, Muscle Group XI, 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals, SFW 
left lower leg, Muscle Group XI, evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals, SFW 
left thigh, Muscle Group XIII, evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for residuals, SFW 
right hand with retained foreign body, evaluated as 10 
percent disabling.

5.  Entitlement to an increased rating for residuals, SFW 
left arm, evaluated as 0 percent disabling.

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at law


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied claims of entitlement to an 
increased ratings for residuals, shell fragment wound (SFW) 
right lower leg, Muscle Group XI, evaluated as 10 percent 
disabling; residuals, SFW left lower leg, Muscle Group XI, 
evaluated as 10 percent disabling; residuals, SFW left thigh, 
Muscle Group XIII, evaluated as 10 percent disabling; 
residuals, SFW right hand with retained foreign body, 
evaluated as 10 percent disabling, and residuals, SFW left 
arm, evaluated as 0 percent disabling (noncompensable).  The 
RO also denied a claim of entitlement to TDIU.  The veteran 
has appealed all denials.


FINDINGS OF FACT

1.  The residuals, shell fragment wound (SFW) right lower 
leg, Muscle Group XI, are manifested by a healed, nontender 
one centimeter wound posterior to the right calf, and are 
productive of no more than slight muscle damage.

2.  The residuals, SFW left lower leg, Muscle Group XI, are 
manifested by a healed, nontender 2 centimeter wound 
posterior to the left calf, and are productive of no more 
than slight muscle damage.

3.  The residuals, SFW left thigh, Muscle Group XIII, are 
manifested by a superficial, nontender residual scar on the 
posterolateral mid-left thigh, measuring 2.5 cm. x 1 cm., and 
are productive of no more than slight muscle damage.

4.  The residuals, SFW right hand with retained foreign body, 
are manifested by a healed, nontender one-centimeter scar; a 
retained moderate-sized metallic foreign body in the soft 
tissues at the level with the proximal shaft of the second 
metacarpal in the palmar aspect, with no significant bone 
pathology of the right hand; there is no evidence of 
ankylosis of any joint in the right hand or functional 
limitation of motion.

5.  The residuals, SFW left arm, are manifested by a healed, 
nontender 2 centimeter scar at the lateral left elbow; with 
no muscle impairment or functional limitation of motion.

6.  The veteran has four years of high school, formal 
training in radio and television repair, and approximately 
one year of work experience as a computer operator.

7.  The veteran's service-connected disabilities do not 
preclude him from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for service-connected residuals, SFW right lower leg, 
Muscle Group XI, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.56, 4.71a, 4.73, 4.118, 
Diagnostic Codes 5256-5263, 5311, 7804, 7805 (1999). 

2.  The schedular criteria for a rating in excess of 10 
percent for service-connected residuals, SFW left lower leg, 
Muscle Group XI, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.56, 4.71a, 4.73, 4.118, 
Diagnostic Codes 5256-5263, 5311, 7804, 7805 (1999). 

3.  The schedular criteria for a rating in excess of 10 
percent for service-connected residuals, SFW left thigh, 
Muscle Group XIII, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.56, 4.71a, 4.73, 4.118, 
Diagnostic Codes 5256-5263, 5313, 7804, 7805 (1999). 

4.  The schedular criteria for a rating in excess of 10 
percent for service-connected residuals, SFW right hand with 
retained foreign body, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.56, 4.71a, 4.73, 
4.118, Diagnostic Codes 5152-5156, 5224-5227, 5307, 5308, 
5309, 7804, 7805 (1999). 

5.  The schedular criteria for a compensable rating for 
service-connected residuals, SFW left arm, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.56, 4.71a, 4.73, 4.118, Diagnostic Codes 5206, 5207, 5213, 
5305, 5306, 7304, 7305 (1999). 

6.  A total disability evaluation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that the veteran's 
claims for increased evaluations are well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran is seeking 
an increased rating, an assertion of an increase in severity 
is sufficient to render the increased rating claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Moreover, 
after reviewing the reports of VA examinations in October 
1998, the Board finds that these reports, and the other 
evidence of record, collectively allow for proper review of 
the veteran's claims and that no useful purpose would be 
served by remanding the veteran's claims for further 
development. 
            
The veteran's service medical records reflect that in June 
1969, he sustained multiple fragment wounds.  Specifically, 
he sustained wounds to both legs, his right hand, and his 
left arm.  The wounds were debrided and he was not 
hospitalized.  He was put on light duty for ten days.  X-rays 
of the right hand revealed a .5 centimeter (cm.) piece of 
shrapnel at the proximal end of the second metacarpal, about 
1/4 inch away from the palmar surface.  This fragment was not 
removed.  The veteran received follow-up treatment for right 
hand pain in July and October of 1969.  The veteran's 
separation examination report, dated in October 1969, shows 
that he had a 1/2 inch scar on the left elbow, a 3/4 inch scar on 
the left third finger, and a scar on the left calf.  His 
musculoskeletal system, and his upper and lower extremities, 
were clinically evaluated as normal.  

The Board initially notes that although the claims file 
contains records from the Social Security Administration 
(SSA), and VA outpatient treatment reports, dated between 
1997 and 1998, this evidence contains no relevant findings or 
diagnoses involving the service-connected disabilities in 
issue.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4 (1999).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Pertinent regulations 
do not require that all cases show all findings specified by 
the Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1999).  

I.  Increased Ratings

The only evidence for consideration in the increased ratings 
issues consists of three VA examination reports.  A VA 
general medical examination report, dated in October 1998, 
shows that the veteran had a two-centimeter, nontender, 
superficial scar on the right lower leg.  There was a one-
centimeter "hardly noticeable" nontender residual scar on 
the right hand, at the base of the thumb, which was 
superficial and linear.  There was a superficial, nontender 
residual scar on the posterolateral mid-left thigh, measuring 
2.5 cm. x 1 cm.  There was an elliptical, superficial, 
nontender scar on the left arm, near the elbow.  The veteran 
was noted to be able to move all his extremities without 
weakness.  The neurological examination was unremarkable.  
The diagnosis was benign nontender scars from shell fragment 
wound injuries involving the left thigh, right and left lower 
legs, left arm and right hand.  

A VA muscles examination report, dated in October 1998, shows 
that the veteran complained of aching, pain and tenderness in 
his leg muscles.  On examination, there was a 2 cm. wound 
posterior to the left thigh, a 2 cm. wound posterior to the 
left calf, a one cm. wound posterior to the right calf, and a 
2 cm. lateral to the left elbow.  All wounds were described 
as healed and slightly tender, with no evidence of redness, 
swelling or induration.  There was no evidence of any muscle, 
tendon or bone involvement.  Muscle strength in the upper and 
lower extremities was normal.  Gait was normal, and the 
veteran could toe walk and heel squat.  The diagnosis was 
residual shell fragment wound of the left arm, left thigh and 
both legs.

A VA hand, thumb and fingers examination report, dated in 
October 1998, shows that the veteran reported that he had 
sustained a SFW in his right hand during service in Vietnam, 
and that nothing was broken or fractured.  He complained of 
pain, aching, soreness and tenderness, especially over the 
thenar eminence, and pain and tenderness over the basal joint 
area.  He reported pain with repetitive use, grip and grasp.  
On examination, no scar could be identified.  There was 
palpable tenderness and soreness, near the MP (metacarpal 
phalangeal) joint.  He could grip and grasp normally.  
Dexterity and grip were normal.  Flexion-extension function 
of the thumb was intact.  The diagnosis was residual SFW of 
the right hand with residual foreign body.  X-rays of the 
right hand revealed a moderate-sized metallic foreign body in 
the soft tissues at the level with the proximal shaft of the 
second metacarpal in the palmar aspect.  The impression was 
no significant bone pathology of the right hand.  X-rays of 
the left femur, left elbow and the tibia and fibia 
(bilateral) were unremarkable. 

The Board first notes that in October 1973, the RO assigned 
separate 10 percent ratings for the veteran's residuals, SFW 
right hand with retained foreign body, and his residuals, SFW 
left thigh, Muscle Group XIII.  In April 1977, the RO 
increased the ratings for residuals, shell fragment wound 
(SFW) right lower leg, Muscle Group XI, and for residuals, 
SFW left lower leg, Muscle Group XI, to 10 percent for each 
leg.  Since these 10 percent evaluations have been in effect 
for more than 20 years, they are protected.  See 38 C.F.R. 
§ 3.951 (1999).

Under the rating criteria, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(c-d) 
(1999).  For purpose of the present case, the criteria of 
slight, moderate and moderately severe are pertinent.  Under 
the rating criteria:

(1) Slight disability of muscles.

(i) Type of injury.  Simple wound of muscle without 
debridement or infection.
    
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or 
other evidence of in- service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

38 C.F.R. § 4.56 (1999).

Under 38 C.F.R. § 4.73, Diagnostic Code 5311, a moderate 
disability to Muscle Group XI warrants a 10 percent 
evaluation, and a moderately severe disability warrants a 20 
percent rating.

Under 38 C.F.R. § 4.73, Diagnostic Code 5313, a moderate 
disability to Muscle Group XIII warrants a 10 percent 
evaluation, and a moderately severe disability warrants a 20 
percent rating.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  The 10 percent 
evaluation is the maximum schedular rating contemplated under 
Diagnostic Code 7804. 

Under Diagnostic Code 7805, other scars will be rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118.  




A.  Right and Left Lower Leg, Left Thigh

The veteran's residuals, shell fragment wound (SFW) right 
lower leg, Muscle Group XI, and residuals, SFW left lower 
leg, Muscle Group XI, and residuals, SFW left thigh, Muscle 
Group XIII, are currently each evaluated as 10 percent 
disabling.

In this case, the Board finds that the criteria for a rating 
in excess of 10 percent  have not been met for the residuals, 
shell fragment wound (SFW) right lower leg or the left lower 
leg, Muscle Group XI, or for the residuals, SFW left thigh, 
Muscle Group XIII.  There is no evidence of any impairment 
whatsoever of the veteran's right lower leg, left lower leg 
or left thigh.  Of particular note, there is no evidence of 
any muscle, tendon or bone involvement.  Gait, and muscle 
strength in the lower extremities, was normal.  X-rays, and 
the neurological examination, were unremarkable.  There is no 
evidence of tender scars.  Accordingly, the evidence does not 
show that either of the disabilities in issue is productive 
of more than slight muscle damage, and the Board finds that 
the preponderance of the evidence is against the claims for 
ratings in excess of 10 percent for these disabilities under 
Diagnostic Codes 5311, 5313, 7804 or 7805.  As for the 
possibility of a higher rating under any other diagnostic 
codes, the Board notes that given the foregoing evidence, 
there is no basis upon which to assign a rating in excess of 
10 percent under any of the diagnostic codes pertaining to 
the knee and leg under 38 C.F.R. § 4.71a.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5263 (1999).

B.  Right Hand and Left Arm

The veteran's residuals, SFW left arm, are currently 
evaluated as noncompensable.  The veteran's residuals, SFW 
right hand with retained foreign body, are currently 
evaluated as 10 percent disabling.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 and 
5213, a 10 percent rating is warranted for a limitation of 
flexion of the forearm to 100 degrees, a limitation of 
extension of the forearm to 45 degrees, or a limitation of 
supination to 30 degrees or less, respectively.

Under 38 C.F.R. § 4.73, Diagnostic Codes 5305 and 5306, a 
slight disability to Muscle Group V or VI, respectively, 
warrants a 0 percent evaluation, and a moderate disability 
warrants a 10 percent rating.

Under 38 C.F.R. § 4.73, Diagnostic Codes 5307, 5308 and 5309, 
a moderate disability to Muscle Group VII, VIII or IX, 
respectively, warrants a 10 percent evaluation, and a 
moderately severe disability warrants a 20 percent rating 
(minor hand).  

Based on the aforementioned evidence, the Board finds that a 
10 percent (compensable) rating is not warranted for the 
veteran's residuals, SFW left arm, and that a rating in 
excess of 10 percent is not warranted for his residuals, SFW 
right hand with retained foreign body.  

With regard to the veteran's residuals, SFW left arm, muscle 
strength in the upper extremities was found to be normal.  X-
rays of the left arm, and the neurological examination, were 
unremarkable.  As previously stated, his scars are shown to 
be nontender.  In summary, there is no medical evidence of 
limited function in the left arm, or a tender left arm scar.  
Based on the foregoing, the Board finds that a 10 percent 
rating is not for application under Diagnostic Codes 5206, 
5207, 5213, 5305, 5306, 7804 or 7805.  

With regard to the veteran's SFW right hand, the VA hand, 
thumb and fingers examination report shows that although 
there was palpable tenderness and soreness near the MP joint, 
the veteran's grip, grasp, dexterity and grip were normal and 
flexion-extension function of the thumb was intact.  X-rays 
of the right hand revealed a moderate-sized metallic foreign 
body in the soft tissues at the level with the proximal shaft 
of the second metacarpal in the palmar aspect.  The 
impression was no significant bone pathology of the right 
hand.  Accordingly, there is no medical evidence of limited 
function in the right hand, or a tender right hand scar, and 
the Board finds that a rating in excess of 10 percent is not 
warranted under Diagnostic Codes 5307, 5308, 5309, 7804 or 
7805.  The Board further notes that a rating in excess of 10 
percent is not available under any other potentially 
applicable diagnostic code.  Specifically, there is no 
evidence of ankylosis or amputation of a finger.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5152-5156, 5224-5227 
(1999).

C.  Conclusion

The Board has also considered whether of a higher rating is 
warranted for any of the disabilities in issue under two 
other Diagnostic Codes.  Specifically, under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, a 10 percent rating is 
warranted for severe disfiguring scars of the head, face or 
neck, and a 30 percent rating is warranted where such scars 
are severe.  Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 
10 percent rating is warranted for third degree burn scars 
exceeding 6 square inches, and a 20 percent rating is 
warranted for third degree burn scars exceeding 12 square 
inches.  However, a higher rating for any of the disabilities 
in issue is not warranted under Diagnostic Codes 7800 or 7801 
because the veteran does not have scars on his head, face or 
neck, nor does he have third degree burn scars measuring in 
excess of 6 square inches.  Accordingly, a higher rating is 
not warranted for any of the disabilities in issue under 
Diagnostic Codes 7800 or 7801.

In reaching these decisions, the Board points out that it has 
noted that the examiner who performed the VA muscles 
examination described the wounds as "slightly tender."  
However, this does not, by its terms, appear to refer to any 
scar.  In addition, the examiner who performed the VA general 
medical examination specifically found that the veteran's 
scars were nontender.  None of the three VA examination 
reports contain a specific complaint or a diagnosis of a 
tender scar.  Accordingly, the Board has determined that the 
evidence does not show that the veteran has tender scars.

As a final matter, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order where there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board notes that the record does not reflect 
frequent periods of hospitalization because of the veteran's 
service-connected disabilities, nor has there been a showing 
of interference with his employment to a degree greater than 
that contemplated by the regular schedular standards which 
are based on the average impairment of employment.  Thus, the 
record does not present an exceptional case where his 
currently assigned evaluations are found to be inadequate.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


II.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  For the 
purpose of one 60 percent disability, the following will be 
considered as one disability: Disabilities affecting a single 
body system, for example, orthopedic.  38 C.F.R. § 4.16(a).  
If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran's discharge (DD Form 214) indicates that he has 
four years of high school.  The veteran's claim, received in 
September 1998, shows that he reported that he has formal 
training in radio and television repair, and that he had 
worked approximately one year as a computer operator.

The veteran's service-connected disabilities have been 
evaluated in part I, supra, of this decision.  The issue 
before the Board is whether his service-connected 
disabilities, by themselves, and without consideration of any 
nonservice-connected disabilities, preclude all forms of 
substantially gainful employment in the national economy 
which are consistent with his education and occupational 
experience and which would afford a living wage.  In part I, 
supra, the Board found that the veteran's residuals, SFW 
right lower leg, Muscle Group XI, residuals, SFW left lower 
leg, Muscle Group XI, residuals, SFW left thigh, Muscle Group 
XIII, and his residuals, SFW right hand with retained foreign 
body, are properly evaluated as no more than 10 percent 
disabling, and that his residuals, SFW left arm, is properly 
evaluated as noncompensable.  As a result, the veteran does 
not meet the minimum schedular requirements for a TDIU.  
38 C.F.R. § 4.16(a).

The Board finds that the evidence does not show that the 
veteran's service-connected disabilities have been the sole 
or primary cause of his loss of employment.  In this regard, 
review of a decision of the Social Security Administration 
(SSA), dated in July 1989, shows the SSA determined that the 
veteran was disabled as of December 1981 due to an affective 
disorder.  Therefore, upon careful consideration of the 
evidence of record, the Board concludes that it is likely 
that the veteran is currently precluded from engaging in 
substantial gainful employment by reason of a psychiatric 
disability, and that his service-connected disabilities, by 
themselves, do not preclude such work.  Entitlement to TDIU 
is thus not established under 38 C.F.R. § 4.16(b).

In reaching this decision, the Board has considered the 
veteran's representative's request that the veteran be 
afforded a Social and Industrial Survey (S&I), and an 
"expert vocational opinion."  However, the medical evidence 
is essentially uncontroverted in this case, and given the 
lack of evidence of functional loss due to his scars, or 
other relevant factors, the Board finds that a remand is not 
required for either an S&I or an expert vocational opinion.


III.  Conclusion

The Board has determined that the preponderance of the 
evidence is against the veteran's claims.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit favorable 
determinations on these issues.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for residuals, shell 
fragment wound (SFW) right lower leg, Muscle Group XI, is 
denied.

A rating in excess of 10 percent for residuals, SFW left 
lower leg, Muscle Group XI, is denied.

A rating in excess of 10 percent for residuals, SFW left 
thigh, Muscle Group XIII, is denied.

A rating in excess of 10 percent for residuals, SFW right 
hand with retained foreign body, is denied.

A compensable rating for service-connected residuals, SFW 
left arm, is denied.

Entitlement to TDIU is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

